            Case 19-35133 Document 227 Filed in TXSB on 10/03/19 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

______________________________________
                                       §
In re:                                 §                       Chapter 11
                                       §
ALTA MESA RESOURCES, INC., et al.,     §                       Case No. 19-35133 (MI)
                                       §
                  Debtors.1            §                       Jointly Administered
                                       §
______________________________________ §

                                NOTICE OF CONTINUED HEARINGS
                                     [Docket Nos. 15 and 126]

         PLEASE TAKE NOTICE that the hearings on the following matters have been

continued to October 11, 2019 at 10:00 a.m. (Central Time) before the Honorable Marvin

Isgur in Courtroom 404, 515 Rusk Street, Houston, Texas:

1.       Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
         Debtors to Utilize Cash Collateral; (II) Granting Adequate Protection to Prepetition
         Secured Parties; (III) Modifying the Automatic Stay; and (IV) Granting Related Relief
         [Docket No. 15]; and

2.       Debtors’ Motion for Entry of an Order Approving (I)(A) Bidding Procedures for the Sale
         of Substantially All or Any Portion of the Debtors’ Assets and Certain Non-Debtor
         Assets, (B) Procedures for the Debtors’ Assumption and Assignment of Certain
         Executory Contracts and Unexpired Leases, (C) the Form and Manner of Notice of the
         Sale Hearing and Assumption Procedures, (D) Procedures for the Selection of One or
         More Stalking Horse Bidder(s), and (E) Dates for an Auction and Sale Hearing, and
         (II)(A) the Sale of Substantially All or Any Portion of the Debtors’ Assets Free and Clear
         of All Claims, Liens, Liabilities, Rights, Interests and Encumbrances, and (B) the
         Debtors’ Assumption and Assignment of Certain Executory Contracts and Unexpired
         Leases; and (III) Related Relief Free and Clear of Liens as Described in Section 363(f)
         [Docket No. 126].




1
     The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
     follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC
     (0642); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and
     Oklahoma Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service
     address is 15021 Katy Freeway, 4th Floor, Houston, Texas 77094.
9631714v1
            Case 19-35133 Document 227 Filed in TXSB on 10/03/19 Page 2 of 2




Dated: October 3, 2019.

                                         By:    /s/ John F. Higgins
                                               John F. Higgins (TX 09597500)
                                               Aaron Power (TX 24058058)
                                               M. Shane Johnson (TX 24083263)
                                               PORTER HEDGES LLP
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               Telephone: (713) 226-6000
                                               Fax: (713) 226-6248
                                               – and –
                                               George A. Davis
                                               (Admitted pro hac vice)
                                               Annemarie V. Reilly
                                               (Admitted pro hac vice)
                                               Brett M. Neve
                                               (Admitted pro hac vice)
                                               LATHAM & WATKINS LLP
                                               885 Third Avenue
                                               New York, NY 10022
                                               Telephone: (212) 906-1200
                                               Facsimile: (212) 751-4864
                                               Email: george.davis@lw.com
                                                       annemarie.reilly@lw.com
                                                       brett.neve@lw.com
                                               – and –
                                               Caroline A. Reckler
                                               (Admitted pro hac vice)
                                               LATHAM & WATKINS LLP
                                               330 North Wabash Avenue, Suite 2800
                                               Chicago, IL 60611
                                               Telephone: (312) 876-7700
                                               Facsimile: (312) 993-9667
                                               Email: caroline.reckler@lw.com
                                               – and –
                                               Andrew Sorkin
                                               (Admitted pro hac vice)
                                               LATHAM & WATKINS LLP
                                               555 Eleventh Street, Suite 1000
                                               Washington, D.C. 20004
                                               Telephone: (202) 637-2200
                                               Facsimile: (202) 637-2201
                                               Email: andrew.sorkin@lw.com

                                               PROPOSED COUNSEL FOR DEBTORS
                                               AND DEBTORS IN POSSESSION
                                           2
9631714v1
